DETAILED ACTION
Claims 1-20 are pending. 
This action is in response to the amendment and reply filed 5/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Allowable Subject Matter
The indicated allowability of claims 18-20 are withdrawn in view of the newly discovered reference(s) to Bosch Rexroth.  Rejections based on the newly cited reference(s) follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 was filed after the mailing date of the action mailed on 2/17/2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 5/17/2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Bosch Rexroth reference as supplied by applicant (see MPEP 706.07(a)). Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The action has been made Final since applicant’s amendments necessitated the new grounds for rejection.
Drawings
The drawings were received on 5/17/2021.  These drawings are accepted.
Claim Objections
Applicant’s amendment overcomes the prior objections.
Claims 2 and 20 are objected to because of the following informalities:  “moves” should be - -opens - -.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bosch Rexroth Type VEDS-10A-53, as supplied by applicant (Bosch Rexroth AG, RE1858, edition:2012-11, page 4/10) in view of Bamber et al. (US 9523438). Herein after “Bosch”, “Bamber”.
Regarding claim 1, Bosch discloses a proportional load sensing hydraulic valve (see below) comprising: a housing (the housing surrounding spool 5) having a bore (the inner bore that spool 5 slides within) and a major axis (an inherent horizontal centerline in the spool) that extends through a center of the bore; 
a spool (5) inside the bore of the housing and being coaxial with the major axis, the spool being adapted to move along the major axis between a rested position (7, initial position), a first activated position (8, spool position “a”) and a second activated position (9 spool positon “b”); 
a pump port (at port 5), first and second work ports (at ports 2 and 4), a tank port (at port 3), and a load sensing port (the opening at post 1 indicated as “Main port 1  (LS”)), the load sensing port being coaxial with the major axis and the spool (as shown below), the load sensing port being in fluid communication with the first work port and the pump port when the spool is in the first activated position (shifting the spool to the right to connect port 2 to port 5 via the inner opening in the spool), and the load sensing port being in fluid communication with the second work port and the pump port when the 

    PNG
    media_image1.png
    1240
    936
    media_image1.png
    Greyscale

Bosch is silent to having a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports; and wherein the check valve is housed inside a body attached to a distal end of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the spool.


    PNG
    media_image2.png
    477
    512
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a check valve as taught by Bamber into the device of Bosch to have, a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports; and wherein the check valve is housed inside a body attached to a distal end of the housing at the end of 
Regarding claim 2, Bamber discloses that the metering orifice moves from the closed position to a metered position when a minimum cracking pressure is reached inside the valve (col.5, lns. 18-22).
Regarding claim 3, Bosch discloses fluid communication is blocked between the pump port and the first and second work ports when the spool is in the rested position (as shown in the figure above); wherein the pump port is in fluid communication with the first work port, and the tank port is in fluid communication with the second work port when the spool is in the first activated position (position a when the spool moves to the right); and wherein the pump port is in fluid communication with the second work port, and the tank port is in fluid communication with the first work port when the spool is in the second activated position (position b, when the spool moves to the left); and wherein the load sensing port is in fluid communication with the first work port and the pump port when the spool is in the first activated position (position a), and the load sensing port is in fluid communication with the second work port and the pump port when the spool is in the second activated position (position b).
Regarding claim 4, Bamber discloses the load sensing port is adapted to communicate the load sense pressure to a pressure compensator (88, is considered a pressure compensator in the broadest reasonable interpretation), and when combined with Bosch, when the spool is in the first activated position or the second activated position.
Regarding claim 5, Bosch discloses the spool includes: sealing lands (4 sealing lands on spool 5) for sealing a plurality of galleries (the 3 open spaces between the four lands) between the spool and the bore; a hollow central channel (the open bore within 5) extending along a length of the spool, and first and second cross holes (numerous sets of holes shown within spool 5) connecting the central channel to the plurality of galleries.
Regarding claim 8, Bosch discloses the spool is a closed center spool (as shown, the center of the spool is closed at the right inner section, and therefore considered as a closed center spool).
Regarding claim 9, Bosch discloses the spool is an open center spool (as shown, the central portion and left portion of the spool is open and therefore considered as an open center spool).
 Regarding claim 10, Bosch discloses wherein the valve is mounted inside a manifold block (the mounting cavity is the block, see page 9/10 in the reference).
 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch and Bamber and further in view of Kolchinsky (US 4725039).
Regarding claims 6 and 7, Bosch and Bamber have disclosed all of the features of the claimed invention, although are silent to having a jet inside the central channel 
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ a jet and cross-holes, as taught by Kolchinsky into the combined device of Bosch and Bamber to have a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port is coaxial with the jet, in order to relieve pressure from behind the valve to the low pressure flowing outwardly from the valve (Kolchinsky, col. 4, lns. 51-62).
 	
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch and Kolchinsky and further in view of Bamber.
 	Regarding claims 18-20, Bosch discloses a proportional load sensing hydraulic valve (Type VEDS-10A-53, as shown above in claim 1) comprising: 
 	a housing (the housing surrounding spool 5) having a bore (the inner bore that spool 5 slides within) and a major axis (an inherent horizontal centerline in the spool) that extends through a center of the bore; 
 	a spool (5) inside the bore of the housing and being coaxial with the major axis, 
the spool including: sealing lands (4 sealing lands on spool 5) for sealing a plurality of galleries (the 3 open spaces between the four lands) between the spool and the bore; a hollow central channel (the open bore within 5) extending along a length of the spool, and first and second cross holes (numerous sets of holes shown within spool 5) connecting the central channel to the plurality of galleries, 	 	 
 	a pump port (at port 5), first and second work ports (at ports 2 and 4), a tank port (at port 3), and a load sensing port (the opening at post 1 indicated as “Main port 1  (LS”)), the load sensing port being coaxial with the major axis and the spool (as shown below).
 	Bosch is silent to having;
 	1) a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, wherein the load sensing port is coaxial with the jet; and 

 Firstly, Kolchinsky teaches the use of a jet (47, see Fig. 2, including the communication upper cross-holes within 25 which fluidly communicate with the inner cavity at 27 surrounding spring 25) inside the central channel that communicates pressure between right and left sides of the spool (24), the jet having a length that extends beyond the second cross hole (the un-numbered internal two holes within 24 surrounding 50 adjacent to the start of the lead line for numeral 45) of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port (23) is coaxial with the jet. 	
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ a jet and cross-holes, as taught by Kolchinsky into the device of Bosch to have a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port is coaxial with the jet, in order to relieve pressure from behind the valve to the low pressure flowing outwardly from the valve (Kolchinsky, col. 4, lns. 51-62).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a check valve as taught by Bamber into the combined device of Bosch and Kolchinsky to have, a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports; and wherein the check valve is housed inside a body attached to a distal end of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the spool, in order to enable the control passage to be charged with fluid at the relatively low predetermined pilot pressure, enabling faster actuation of a fluid component when the valve assembly  is moved to the second position (Bamber, col.6, lns. 1-5) and so that the fluid actuated component is not unintentionally actuated (Bamber, col. 5, lns. 13-17).
Claims 11-13,15,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted Prior art (AAPA, see also NPL supplied by applicant, “Eaton, Medium Duty piston pumps”) in view of Bamber ‘438.
	Regarding claim 11, Applicant discloses a hydraulic system (figures 4-7 of the instant application, para. 0031-0036) comprising: a pump (30) in communication with a fluid reservoir (60) and powered by a motor (para.0028), the pump including a variable displacement mechanism (52); a pressure compensator (48) adapted to adjust the position of the variable displacement mechanism of the pump based on a load sense pressure; a load sense line (54,para.030) adapted to communicate a highest load sense pressure from a plurality of valves (24, para.0030) to the pressure compensator; wherein each of the plurality of valves includes a spool (40,44) positioned inside a bore of a housing (the housing for 32), the housing defines a pump port (27), first and second work ports (26,28), a tank port (29), and a load sensing port (the port of 32 connected to 54), a check valve (34) is connected to each valve (24) via a load sensing port (36) and is located outside each valve (24), 
 	however is silent to having that;
 	the load sensing port includes, 
 	a check valve having a metering orifice biased in a closed position by a check valve spring, and the check valve is adapted to move from the closed position to a metered position when a minimum cracking pressure is reached;
	wherein the check valve is housed inside a body attached to a distal end of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the 
 	Bamber teaches the use of a check valve (118,74,86,90,82) inside the load sensing port (108), the check valve having a metering orifice (the orifice between 86 and the housing seat surface for 74) biased in a closed position by a check valve spring (90); and the check valve is adapted to move from the closed position to a metered position when a minimum cracking pressure is reached; wherein the check valve is housed inside a body (74) attached to a distal end (78,23) of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the spool.

    PNG
    media_image2.png
    477
    512
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ a check valve as taught by Bamber into the device of AAPA to have, the load sensing port includes, a check valve having a metering orifice biased in a closed position by a check valve spring, and the check valve is adapted to move from the closed position to a metered position when a 
 	  Regarding claim 12, AAPA when combined with Bamber disclose the pressure compensator adjusts the variable displacement mechanism of the pump based on the highest load sensing pressure for maintaining a constant pressure drop across the first and second work ports in each valve (AAPA, para.0029).
Regarding claim 13, AAPA discloses the spool includes: sealing lands (see Fig. 4, 2 sealing lands for valve 40 and 4 for valve 44) for sealing a plurality of galleries (the  open spaces between the lands) between the spool and the bore; a hollow central channel (the open bore surrounding the spools) extending along a length of the spool, and first and second cross holes (the interconnecting channels connected to 32 and intersecting with the bores in 32 surrounding the valves at 40,44) connecting the central channel to the plurality of galleries.

Regarding claim 16, AAPA discloses the spool in each of the plurality of valves is an open center spool (as shown in Fig. 4, the central portion between the lands of the spool is open and therefore considered as an open center spool).
 	Regarding method claim 17, the combined device shown by AAPA when combined with Bamber will perform the methods as recited in claim 17, during normal operational use of the device.

 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted Prior art (AAPA, see also NPL supplied by applicant, “Eaton, Medium Duty piston pumps”) in view of Bamber ‘438 and further in view of Kolchinsky (US 4725039).
Regarding claim 14, AAPA and Bamber have disclosed all of the features of the claimed invention, although are silent to having a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port is coaxial with the jet.
Kolchinsky teaches the use of a jet (47, see Fig. 2, including the communication upper cross-holes within 25 which fluidly communicate with the inner cavity at 27 surrounding spring 25) inside the central channel that communicates pressure between 
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ a jet and cross-holes, as taught by Kolchinsky into the combined device of AAPA and Bamber to have a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port is coaxial with the jet, in order to relieve pressure from behind the valve to the low pressure flowing outwardly from the valve (Kolchinsky, col. 4, lns. 51-62).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753